Opinion by
Beaver, J.,
The will of Maria Hartman, after directing all her property, real, personal and mixed, to be sold and converted into money by her executor or administrator, and authorizing him to execute and deliver good and sufficient deeds for real estate, and to receive the purchase money, etc., provides : “ It is my distinct will and desire, and an express condition of the gifts, bequests and devises hereinbefore contained, that none of the effects, real, personal, or mixed, above bequeathed to Julius Hartman and Mrs. Katharina Cartus, or any of my other children, shall be liable to be attached or seized, or in any manner pledged, appropriated, disposed of or parted with by anticipation, or before the same shall have accrued or become payable, but the whole amounts of their respective shares shall be for their respective, sole, separate and exclusive use and benefit, and shall be paid over ana distributed by my executor or administrator directly to them, as the parties entitled thereto, without diminution for the payment of any debts or liabilities whatever in transit from said executor or administrator to them.”
An active spendthrift trust was clearly thus created: Board of Charities, etc. v. Lockard, 198 Pa. 572; Minnich’s Estate, 206 Pa. 405; Holbrook’s Est., 213 Pa. 93; Rockhill’s Est., 29 Pa. Superior Ct. 28.
That this is the legal effect of the will of the testatrix is practically admitted by the appellee, but it is claimed and strenuously argued that, taking the trust clause as a whole, it is limited to “ debts and liabilities,” and that the assignment under which appellee claims, being for the support of herself and children, was made in the discharge of a duty imposed both by nature and legal enactment and- does not come within the scope or interpretation of either. Accepting the appellee’s definition of liability as given by Bouvier: -“ Responsibility; the state of one who is bound in law and justice to do something which may be enforced by action,” etc., the decree of the court of quarter sessions, enforcing the duty of providing support for *155his wife and children created a legal liability of the highest character, and this is shown by the fact that in the enforcement of that decree the appellant was in prison at the time the assignment, under which the appellee claims the fund awarded to her in the distribution of the decedent’s estate, was made.
We can see no difference and no valid distinction between this case and that of Board of Charities, etc. v. Lockard, 198 Pa. 572, which we think clearly rules it.
The court below. endeavors to distinguish the cases in the opinion overruling the exceptions to the decree of distribution, although conceding “ that the terms of the trusts in the two cases are substantially the same.” It is not a question as to the character of the claim to the fund, whether based upon an attachment or an assignment. It is not a question of the appellant’s good or bad faith in now disputing the validity of his assignment. Nor can we consider what testatrix might have done or probably would have done, could she have foreseen the circumstances under which the assignment was made by her son, or, as suggested by counsel, had known of the decision in the Loekard case. The question is, What did Maria Hartman mean' by what she said in her will as to the distribution of her estate, and does that require the share of her son, Julius, to be paid directly to him “ without diminution for the payment of any debts or liabilities whatever in transit from ” the executor to him ? On that question the Loekard case is clear and rules this. The share of Julius Hartman in the estate of his mother should, therefore, have been awarded to him, under her will, and not to Mrs. Kate Hartman, under the assignment of her husband.
The decree of the orphans’ court, as to the distributive share of Julius Hartman, is reversed, and the record remitted with directions to amend the distribution in accordance herewith. The costs of this appeal to be paid by the appellee.